Citation Nr: 1500995	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  05-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vertigo, to include as due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active military service from September 1966 to October 1968.

This matter returns on appeal to the Board of Veterans' Appeals (Board) from an October 2014 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an October 2014 Joint Motion for Remand, and in pertinent part, vacated a February 2014, Board decision denying entitlement to service connection for vertigo, and remanded the matter for action complying with the joint motion.

The matter was initially before the Board on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (RO), in which relevant part, denied entitlement to service connection for vertigo.  

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at the RO in October 2010.  A copy of the hearing transcript is of record.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

In June 2011 and November 2012, the Board remanded the Veteran's claim to the RO (via the Appeals Management Center (AMC)) for additional development.  In February 2014, the Board denied the Veteran's claim for entitlement to service connection for vertigo.  The Veteran appealed this denial, giving rise to the Joint Motion and Court Order that have returned the matter to the Board.

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the joint motion, and the Board's review of the claims file, the Board finds that further VA action on the claim on appeal is warranted.

In the October 2014 Joint Motion for Remand, the parties asserted that the Board did not provide adequate reasons and basis for the denial of the Veteran's claim for entitlement to service connection for vertigo because the Board failed to fully discuss the question of secondary service connection.  The parties noted a claim for vertigo as secondary to service-connected tinnitus had been raised by the record, but the Board only addressed the question of secondary service-connection with regard to his eye disability.  

The record contains conflicting medical evidence on whether the Veteran's vertigo is secondary to his service-connected tinnitus, and there is no medical opinion that reconciles the contrary evidence and supported by a rationale statement.  Notably, an August 2005 private treatment record suggests that the Veteran's vertigo has a possible vestibular origin and a December 2005 Social Security Administration (SSA) Physical Residual Functional Capacity Assessment reflects a history of chronic vertigo due to tinnitus.  However, a June 2005 private ear, nose, throat, treatment record shows that the private physician concluded that the Veteran had "balance disturbances which is unlikely related to his inner ear" and "it is unlikely that it is related to his injuries in 1970 given its late presentation."  The Board finds that a remand is needed to obtain a VA medical opinion on whether the Veteran's vertigo is proximately caused or aggravated by his service-connected tinnitus.  

In light of the points raised by the parties to the joint motion as well as the conflicting medical evidence of record, the Board finds that the Veteran should be provided with a new VA examination for the purpose of determining whether the his vertigo is proximately caused or aggravated by his service-connected tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to address the etiology of the Veteran's vertigo.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

 Based on a review of the claims folder and findings from clinical evaluation, the VA examiner should provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current vertigo was proximately caused or aggravated by his tinnitus disability.

The examiner should provide a complete rationale for any opinion provided.  

3.  Then, readjudicate the claim on a review of the claims folder and the VA examination.  If the determination remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




